DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 04/06/22.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 04/14/22 has been acknowledged.

Response to Amendment
Applicant’s amendment, filed on 04/06/22, has been entered. Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 have been amended. In light of Applicant’s amendments, the 112(a) and 112(b) rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.


Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In claim 1, line 15, add “the” before “multiple ones of the suppliers”.
In claim 15, line 16, add “the” before “multiple ones of the suppliers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 15 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers; 
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from different groups of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for different bid groups of the multiple bid groups; 
identify one or more acquisition scenarios based on at least some of the received information;
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein different RFXs of the multiple RFXs are associated with a different bid groups of the multiple bid groups;
receive, using a second graphical user interface, an RFX response from each of the multiple suppliers; 
generate an electronic spreadsheet file for each of the RFX responses by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet, the electronic spreadsheet file comprising at least one macro provided to make at least one calculation involving the cost and price information;
initiate presentation of a third graphical user interface, the third graphical user interface based on at least one of the RFX responses; and
generate a report that includes pricing summary information calculated using the at least one macro.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and using graphical user interfaces and the model is a machine learning model, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, “a first graphical user interface”, “a second graphical user interface”, “a third graphical user interface”, the steps of “receive”, “receive”, “identify”, “identify”, “generate”, “receive”, and “present” are in the context of this claim encompasses sales activities/behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers; 
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from different groups of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for different bid groups of the multiple bid groups; 
identify one or more acquisition scenarios based on at least some of the received information;
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein different RFXs of the multiple RFXs are associated with a different bid groups of the multiple bid groups;
receive, using a second graphical user interface, an RFX response from each of the multiple suppliers; 
generate an electronic spreadsheet file for each of the RFX responses by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet, the electronic spreadsheet file comprising at least one macro provided to make at least one calculation involving the cost and price information;
initiate presentation of a third graphical user interface, the third graphical user interface based on at least one of the RFX responses; and
generate a report that includes pricing summary information calculated using the at least one macro.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a non-transitory computer readable medium, processor, graphical user interface(s), and an electronic spreadsheet file, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the receiving and presenting is performed using a graphical user interface and the spreadsheet file is electronic only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 15, taken individually or as a whole, the additional elements of claim 15 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive information, receive an RFX response, initiate presentation of a third graphical user interface) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 15 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claim 8 is an apparatus reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claims 2-7 are dependencies of claim 1; claims 9-14 are dependencies of claim 8; and claims 16-20 are dependencies of claim 15. The dependent claims do not add “significantly more” to the abstract idea. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. 20020052807 A1 (previously cited and hereafter referred to as “Han”), in view of Lim, U.S. 20160315972 A1 (newly cited and hereafter referred to as “Lim”), in further view of Agarwal, U.S. 20050025305 A1 (previously cited and hereafter referred to as “Agarwal”). 

            Regarding claim 1, Han discloses a method comprising:
receiving, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers (see “RFQ create/edit web page 301” in paragraphs [0093]-[0094]; Fig. 10 and 10a);
identifying multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from different groups of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for different bid groups of the multiple bid groups (“bill of materials data 8-4 includes a list of subcomponents...each subcomponents can...have its own product definition 60” in paragraph [0070]; “defines which supplier(s) are to receive the new RFQ packet, which can vary from a single entity to a group” in paragraph [0094]. The Examiner notes each bid group of Han is associated with a different subcomponent to purchase and thereby has portion of varied information);
identifying one or more acquisition scenarios based on at least some of the received information (see “product interaction rules data 8-8” in paragraph [0074]; “product definition data 60” in paragraph [0075]; Fig. 8 and 9A);
generating the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein different RFXs of the multiple RFXs are associated with different bid groups of the multiple bid groups (see paragraphs [0070], [0075], and [0094]; Fig. 9C(2));
receiving, using a second graphical user interface, an RFX response from each of the multiple ones of the suppliers (see “The supplier is able to initiate a response directly from the RFQ packet itself” in paragraph [0095]; Fig. 11); and
generating an electronic spreadsheet file for each of the RFX responses by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet ([0010] – customer and supplier may specify price in transaction request; [0105] – spreadsheet formatting may be used for product data.
Han does not explicitly disclose the electronic spreadsheet comprising at least one macro provided to make at least one calculation involving the costa and price information; generating a report that includes pricing summary information calculated using the at least one macro; and presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.
Lim, on the other hand, teaches the electronic spreadsheet comprising at least one macro provided to make at least one calculation involving the cost and price information; generating a report that includes pricing summary information calculated using the at least one macro in [0081, 0219] – application usage includes adding or modifying a macro to a document; [0124] – intelligence server 501 provides summary and reporting and analysis software tool to create graphical reports; [0577] – master policy engine stores specified price list file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic spreadsheet and the method as disclosed by Han to include the limitations emphasized above as taught by Lim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in order to provide flexibility to a user and allow them to control and manage information stored in a computer environment (Lim: [0002-0006]).
Han in view of Lim does not explicitly teach presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.
Agarwal, on the other hand, teaches presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses (see “response data for the opportunity” in paragraph [0059]; Fig. 8 of Agarwal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RFX response as taught by the method of Han in view of Lim to include the limitation emphasized above as taught by Agarwal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in view of Lim in order to purchase component parts from reliable suppliers at the best prices (see paragraph [0003] of Agarwal).

Regarding claim 2, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Han further discloses a method wherein the first graphical user interface comprises multiple fields configured to receive from at least one user:
information related to an organization providing the multiple RFXs (see “designated company team” in paragraph [0093]);
information related to a sourcing event associated with the multiple RFXs (see “specific identification number” in paragraph [0094]);
information used to identify the one or more acquisition scenarios (see “workflow rules” in paragraph [0093]);
information used to define the multiple bid groups (see “defines which supplier(s) are to receive the new RFQ packet” in paragraph [0094]);
information identifying selected terms and conditions, forms, and deliverables associated with the multiple RFXs (see “scope of the RFQs…and any required data filed” in paragraph [0094]); and
one or more attachments associated with the multiple RFXs (see “required data files are appended or added” in paragraph [0094]).

Regarding claim 3, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Agarwal further teaches wherein the second graphical user interface comprises multiple fields configured to receive from at least one user associated with a specific supplier of the multiple suppliers: 
information related to materials or services to be provided by the specific supplier (see “line items” in paragraph [0057], Fig. 7); 
answers to checklist questions for the specific supplier (see “total price” and “delivery date” in paragraph [0057], Fig. 7); and 
information identifying whether the specific supplier accepts or does not accept individual elements of the RFX provided to the specific supplier (see “create bid” in paragraph [0057], Fig. 7).
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.

Regarding claim 4, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Agarwal further teaches wherein the third graphical user interface comprises at least one of:
an identification from the one or more RFX responses from the one or more multiple suppliers to individual elements or groups of elements contained in the one or more RFXs provided to the one or more suppliers, wherein different indicators identify different elements or groups of elements that have been accepted and not accepted by the one or more multiple suppliers;
an identification of the one or more multiple suppliers and risks associated with the one or more multiple suppliers, wherein a portion of the risks is based on the one or more RFX responses (see “ranked based on price quoted” in paragraph [0043]; “ranking 840 for each bidder” in paragraph [0059]); and
analysis results produced using the one or more RFX responses from the one or more multiple suppliers (see “ranked based on price quoted” in paragraph [0043]; “ranking 840 for each bidder” in paragraph [0059]).
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.

Regarding claim 5, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Han further discloses further comprising at least one of:
tracking reporting requirement events associated with one or more of the multiple suppliers (see “project tracker service/project navigator service” in paragraph [0060]; “notification” in paragraph [0096]); and
generating one or more visualizations based at least partially on the reporting requirement events associated with at least some of the suppliers (see “project tracker service/project navigator service” in paragraph [0060]; “notification” in paragraph [0096]; and “visual…data” in paragraph [0108]).

Regarding claim 6, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Han further discloses further comprising at least one of:
generating a summary of award associated with a specific supplier of the multiple suppliers, wherein a portion of the contents of the summary of award is based on the RFX response of the specific supplier;
generating a document package associated with the specific supplier, wherein a portion of the contents of the document package is based on the RFX response of the specific supplier (see “assigning it a purchase order (PO)” in paragraph [0102]); and
generating a checklist associated with the specific supplier, wherein at least part of the checklist is auto-populated based on the RFX response of the specific supplier.

Regarding claim 7, Han in view of Lim in further view of Agarwal teaches the method of claim 1. Han further discloses wherein:
identifying the one or more acquisition scenarios comprises identifying multiple acquisition scenarios based on the received information (“product interaction rules data are InterProduct Rules or InterSpecification rules” in paragraph [0074]);
the RFXs have a common format (see paragraphs [0074] and [0116]); and
different RFXs of the multiple RFXs are associated with different acquisition scenarios and contain content that varies based on the different acquisition scenarios (See “each subcomponents can…have its own product definition” in paragraph [0070]; and “defines which supplier(s) are to receive the new RFQ packet, which can vary from a single entity to a group” in paragraph [0094]).

Regarding claim 8, the limitations in apparatus claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Han further discloses at least one processor (see “server system 20” in paragraph [0047]).

Regarding claim 9, the limitations in apparatus claim 9 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 10, the limitations in apparatus claim 10 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 11, the limitations in apparatus claim 11 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 12, the limitations in apparatus claim 12 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 13, the limitations in apparatus claim 13 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, the limitations in apparatus claim 14 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Regarding claim 15, the limitations in non-transitory computer readable medium claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Han further discloses at least one processor (see “server system 20” in paragraph [0047]).

Regarding claim 16, the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 17, the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 18, the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 19, the limitations in non-transitory computer readable medium claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 20, the limitations in non-transitory computer readable medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Response to Arguments
Applicant's arguments filed 04/06/22 have been fully considered.

35 U.S.C. § 101
	Applicant argues newly amended “claim 1 integrates any abstract idea into a practical application and recites significantly more than any abstract idea” (Remarks page 16-17); however, the Examiner disagrees. As shown above, the Examiner has identified the additional elements in the newly amended claim. The recitation of the additional elements amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. As stated in the MPEP 2106.05(h), generally linking the use of the judicial exception to a particular technological environment is not indicative of integration into a practical application. Furthermore, utilizing a macro does not provide a “technological solution”. A macro is defined as a set of actions that can be run as many times as desired in a program, for example as Microsoft Excel. Performing functions using a macro is synonymous with performing calculations on pen and paper continuously for a set number of times. Instead, it provides a business solution to a business problem as stated by Applicant, “by greatly reducing the effort needed to complete any evaluation and analysis techniques required by regulations”. Therefore, the Examiner maintains the rejection.

	With respect to claims 8 and 15 as well as the dependent claims of independent claims 1, 8, and 15, being “patent-eligible under 101”; the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

	35 U.S.C. § 103
            With respect to Applicant’s argument that the cited prior art does not teach “generating an electronic spreadsheet file for each RFX response by extracting cost and price information from the RFX response and inserting the cost and price information into an electronic spreadsheet, where the electronic spreadsheet file includes at least one macro provided to make at least one calculation involving the cost and price information”, it is noted that this argument is moot in view of the new grounds of rejection. The Examiner has relied upon newly cited reference Lim to cure the deficiencies of Han. Lim teaches an application that allows a macro to be added or modified to a document [0081, 0219]. The intelligence server further provides a summary with the reporting and analysis software tool to enable users to create graphical reports [0124]. Lim further teaches the engine stores a specified price list file for formatting [0577]. The Examiner further relied upon Agarwal to cure the deficiencies of Han in view of Lim. Agarwal teaches presenting a response data for the quote opportunity [0059, Fig. 8]. Therefore, the Examiner maintains the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                  

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625